Citation Nr: 1452401	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  09-27 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for upper respiratory illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard of North Carolina from December 1969 to December 1975, to include a period of active duty for training (ACDUTRA) from March 1970 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, where the RO denied service connection for bilateral hearing loss, tinnitus, PTSD, and upper respiratory illness.

In November 2011, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of this hearing has been associated with the record.  At the hearing, the Veteran withdrew his claims for PTSD and upper respiratory illness.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.


FINDINGS OF FACT

1. The preponderance of the evidence of record reflects that the Veteran's bilateral hearing loss is not related to an incident of service and did not manifest within one year of service separation.  

2. The preponderance of the evidence of record reflects that the Veteran's tinnitus is not related to an incident of service. 

3. In November 2011, prior to the promulgation of a decision on the issue of entitlement to PTSD, the Veteran withdrew his appeal.

4. In November 2011, prior to the promulgation of a decision on the issue of entitlement to upper respiratory illness, the Veteran withdrew his appeal.


CONCLUSIONS OF LAW

1. The Veteran's bilateral hearing loss was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).
 
2. The Veteran's tinnitus was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3. The criteria for withdrawal of the Veteran's appealed claim for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 

4. The criteria for withdrawal of the Veteran's appealed claim for upper respiratory illness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Prior to the most recent adjudication, a letter dated April 2008 satisfied the duty to notify provisions with regard to the Veteran's claims. 

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's hearing loss have been obtained or attempted to be obtained.  If the records could not be obtained by the RO, the RO informed the Veteran of such in an October 2012 SSOC and gave the Veteran the opportunity to supplement the record.

The Veteran testified at a hearing in November 2011.  The hearing focused on the elements necessary to substantiate his service connection claim and, through his testimony, the Veteran demonstrated that he had actual knowledge that he needed to show service connection for his symptoms.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Veteran had ample opportunity to submit evidence and argument to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing. 

The Board remanded the Veteran's claim in February 2012 in order to attempt to obtain more complete service treatment records (STRs) and service personnel records, records from the Veteran's private doctors to include Dr. K.S.M., and a new etiology examination and opinion from a VA examiner.  There was substantial compliance with the remand directives except for the directive asking the RO to seek out the Veteran's service personnel records.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The RO did not request the Veteran's service personnel records from the National Guard.  However, because the Veteran is claiming the injury to his ears occurred during a period of ACDUTRA during which the Board concedes the Veteran was serving, this deviation from the remand directives is not such that a remand is required for correction.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  The new June 2012 etiology opinion was adequate for the Board to draw a conclusion regarding the Veteran's disability picture.

II. Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2013); 38 C.F.R. § 3.303 (2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, sensorineural hearing loss) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board concedes the Veteran's in-service noise exposure as credible and consistent with the Veteran's service, based on the Veteran's statements regarding weapons training and his receipt of a Sharpshooter Badge.  The Board also concedes that the Veteran's current hearing loss meets the requirements of 38 C.F.R. § 3.385 (2013).  The first and second elements of a service connection claim are satisfied.  Hickson, 12 Vet. App. at 253.

At his hearing, the Veteran stated that the main in-service injury to his ears occurred in March 1970.  The Veteran underwent an audiological examination in June 1970, and his puretone thresholds, in decibels, are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
-
5
LEFT
5
10
5
-
5

The audiogram shows normal hearing at the end of the Veteran's period of active duty.  Additionally, the Veteran's report of medical examination on the same date indicated that his ears and ear drums were normal.  In his June 1970 report of medical history, the Veteran checked "no" for the question "have you ever had or have you now . . . hearing loss."  He also denied ear, nose or throat trouble and running ears.

The Veteran claimed at his November 2011 hearing that he never received a hearing test in service; however, his STRs indicate that he received an audiogram as part of a June 1970 comprehensive report of medical examination.  The report of medical examination provides specific information indicating that an examination was performed; specifically, it notes the Veteran's blood pressure as 115/80 and his vision as being 20/20 in both eyes.  These specific findings show that an examination was indeed conducted.  Although he is competent to report whether he received an examination, the Board finds the Veteran in this instance was a poor historian.  Therefore, his assertion that he did not receive an audiogram in service is not probative evidence in favor of his claim.

In a March 2008 statement, Dr. K.S.M., a private audiologist, diagnosed sensorineural hearing loss, consistent with a noise-based injury, and stated that based on his education, training and experience and the Veteran's history, it is more likely than not that the hearing loss and tinnitus are related to service.  There is, however, no evidence that Dr. K.S.M. reviewed the Veteran's claims file.  The RO successfully obtained treatment records and audiogram results from Dr. K.S.M. and his practice, and neither they nor the doctor's letter indicate that he had seen STRs or any other similar records in the claims file.  A review of the claims file is not the determinative factor in assigning probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  However, a clinician should have information regarding relevant case facts.  In this case, there is no evidence that Dr. K.S.M. reviewed the Veteran's STRs and relevant VA treatment records in conjunction with his opinion.  His opinion is therefore less probative than the June 2012 VA opinion, discussed below.

In June 2012, the Veteran underwent a VA examination.  His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
60
70
70
70
LEFT
35
50
70
65
75

The examiner deemed the Veteran's speech discrimination scores not appropriate because they were not consistent with the puretone thresholds or outside results obtained in 2007; the examiner suspected a non-organic component to the Veteran's hearing loss and found the speech scores not adequate for the purpose of rating the Veteran.  Regardless, the Veteran's audiogram scores meet the threshold for 38 C.F.R. § 3.385 (2013).

The VA examiner found sensorineural hearing loss in both ears.  Upon examination and a review of the claims file, the examiner indicated the Veteran's hearing loss was not at least as likely as not caused by service.  The examiner reasoned that the Veteran claimed his main noise exposure as occurring in March 1970, but had a normal audiogram in June 1970.  He also noted that there was no record in the file of the Veteran having sought treatment for injury to his eardrum, despite the Veteran's contention that brown fluid drained from his ear, and the Veteran did not check that he had any problems with his ears in his June 1970 medical examination form.  The examiner made note of all the noise exposure the Veteran listed from service, including exposure to rifle fire, and transport on a loud plane, and also noted that the Veteran worked as a tool and die maker that used noise monitoring and, though the Veteran denied it on the day of the examination, the examiner noted that a March 2009 report indicated that the Veteran enjoyed hunting.  The examiner also noted that "[t]here is no report of treatment sought for hearing or ear problems until 2007."  Based on this, the examiner found that, in his opinion, the Veteran's claimed hearing loss is not caused by or a result of military noise.

The June 2012 VA opinion is of greatest probative weight in this matter.  The report reflects a detailed review of the STRs and other evidence in the claims file, and reference to relevant medical principles.  It provides significant evidence against the Veteran's claim.  The nexus requirement of a service connection claim is not satisfied.  Hickson, 12 Vet. App. at 253.

The Veteran states at his November 2011 hearing that the primary event that caused his hearing loss occurred in March 1970, when he crawled too close to a TNT bunker during basic training.  He testified that the TNT went off, and he could not hear for three days and a brown substance came out of his right ear.  He stated that he did not go to the infirmary, and that after two or three days his left ear hearing returned, followed by his right ear, which he describes as being "on and off."  The Veteran also noted that he had monthly active duty training while he was in the National Guard, which sometimes required the Veteran to fire machine guns, twice a year required him to fire M-16s, and at least once required him to be qualified on 45-caliber pistols.  He also noted that he flew to and from North Carolina to Texas in a noisy C-130 aircraft with no hearing protection, once a month for six months.

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, in this case, absent medical or audiological training, credentials, or other demonstrated expertise, the Veteran is unable to provide a competent lay opinion about whether this particular noise exposure caused his hearing loss.  Kahana, 24 Vet. App. 428, Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  For example, the VA examination noted that the Veteran had been exposed to noise outside of the military, in his job and in his recreation; the Veteran is not competent to state that his hearing loss does not stem from one of these.  Because of this, the Board gives the June 2012 VA opinion more weight than the Veteran's lay statements.

 Lastly, the Veteran testified at his November 2011 hearing that he was exposed to noise in service and that he could not hear for several days after the initial alleged injury.  He then stated that his hearing "through time" has gotten progressively worse.  Because sensorineural hearing loss is a chronic disability set forth in 3.309(a), the theory of continuity of symptomatology is applicable.  Walker, 708 F.3d 1331. 

As noted above, the Veteran specifically denied hearing loss at his June 1970 examination report of medical history.  Further, his physical profile and audiogram noted normal hearing, and he did not complain of hearing loss in service.  This contradicts the assertion that his hearing loss began in service.  The Veteran's in-service physical examination and questionnaire are particularly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

The Veteran first sought treatment for hearing loss in 2007.  The Veteran did not seek treatment for hearing loss for almost 40 years.  Although not dispositive, this lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Service connection based upon the theory of continuity of symptoms is not warranted because the Veteran specifically denied hearing loss at separation.  Further, he did not seek treatment for almost 40 years, indicating a break in continuity.  Further, the Veteran has, at times, asserted that his hearing problems have not been continuous but intermittent. 

The Board finds that the preponderance of the evidence is against service connection for hearing loss, the benefit of the doubt doctrine is not for application.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Service Connection for Tinnitus

The Board concedes, as above, that the Veteran was exposed to significant noise in service.  Additionally, because tinnitus is a disorder with symptoms that can be identified through lay observation alone, Charles v. Principi, 16 Vet. App. 370 (2002), the Board finds the Veteran's statements about the present existence of tinnitus to be competent and credible.  The Board also concedes that the Veteran is competent to report a continuation of symptoms from service to the present, which can suggest a link between service and his current complaint of tinnitus.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  However, tinnitus is not subject to the presumption found in 38 C.F.R. § 3.309(a) (2013), and therefore service connection cannot be granted based exclusively on continuity of symptomatology.

For the same reasons stated above, the Board affords less weight to Dr. K.S.M.'s etiology opinion than to the June 2012 VA examiner's opinion.

The June 2012 VA opinion noted that the Veteran's claim of tinnitus stemmed exclusively from his claim that a TNT bunker exploded close to his head during basic training.  The examiner found, however, that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  In his rationale, the VA examiner indicated that the Veteran reported the trauma in March 1970, but had normal hearing when examined in June 1970, and the tests from that date "show no indication of acoustic trauma."  The examiner also noted that the Veteran did not seek treatment for tinnitus until 2007.

As above, the June 2012 VA opinion is of greatest probative weight.  The report indicates a detailed review of the STRs and other evidence in the claims file and references relevant medical principles.  It provides significant evidence against the Veteran's claim.  The nexus requirement of a service connection claim is not satisfied.  Hickson, 12 Vet. App. at 253.

The Veteran's lay statements at his hearing indicate that his tinnitus started the moment of the TNT explosion and has not subsided.  As noted above, the Veteran is competent to testify that his symptoms have continued over a period of time; however, in this case the Veteran's testimony regarding his continuation of symptoms is less credible, considering medical evidence contemporaneous to the incident in question.  As discussed in relation to hearing loss, the Veteran denied hearing loss or any other trauma to the ears at his June 1970 examination report of medical history, and his physical profile and audiogram noted normal hearing.  The Veteran's in-service physical examination and questionnaire are particularly probative because they were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker, 10 Vet. App. at 73; see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46.  Because the Veteran's current statements conflict with statements made contemporaneous to service, the Veteran's current statements are less credible than those made at the time, and therefore are afforded less weight.

After weighing all the evidence, the medical evidence is more probative than the lay evidence, and therefore the Veteran's claim does not meet the nexus requirement for service connection for tinnitus.

IV. Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2013).  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204 (2013).   

At his November 2011 hearing before the Board, the Veteran withdrew his appeal as to PTSD and upper respiratory infection.  The Veteran's statement indicating his intention to withdraw the appeal as to this issue, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

The appeal concerning the issue of PTSD is dismissed.

The appeal concerning the issue of upper respiratory infection is dismissed.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


